  Case 20-03285       Doc 36   Filed 06/29/20 Entered 06/29/20 15:07:34               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.: 20-03285
DANIELLE & BRIAN HOLLAND                     )                (Jointly Administered)
                                             )                Chapter: 13
                                             )
                                                              Honorable Jacqueline P Cox
                                             )
                                             )                1
               Debtor(s)                     )

                           ORDER EXTENDING THE AUTOMATIC STAY

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

          IT IS HEREBY ORDERED:

   A. That the automatic stay is hereby extended as to all creditors pursuant to §362(c)(3), up to August
3, 2020, at 10:30 AM.




                                                          Enter:


                                                                     Honorable Jacqueline Cox
Dated: June 29, 2020                                               United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
